301 F.2d 906
UNITED STATES of America, Appellee,v.Norman Lee PLEDGER, Appellant.
No. 8519.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1962.Decided April 9, 1962.

Lee Kelberg and Robert M. White, Norfolk, Va., for appellant.
C. V. Spratley, Jr., U.S. Atty., for appellee.
Before SOBELOFF, Chief Judge, and SOPER and BOREMAN, Circuit Judges.
PER CURIAM.


1
This case was here once before on Pledger's appeal from an order of the District Court dismissing without a hearing his petition under 28 U.S.C.A. 2255.  We remanded for a hearing.  Pledger v. United States, 272 F.2d 69 (4th Cir. 1959).  The sole issue presented at the hearing was whether the defendant was mentally competent at the time of his trial and conviction.  On this issue the District Court heard testimony including that of the attorney who had been employed by the defendant himself and who defended him at the trial.  The District Court concluded upon the testimony that the defendant was in fact competent to stand trial and to cooperate with his counsel.  This conclusion is well supported in the evidence.


2
Affirmed.